Citation Nr: 1302817	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
	
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is presumed to have had herbicide exposure while serving in the Republic of Vietnam.

2.  Myasthenia gravis is not presumptively linked to herbicide exposure.

3.  The Veteran's myasthenia gravis was diagnosed in 2008, and the evidence does not suggest that it manifested to a degree of 10 percent or greater within a year of separation.

4.  The Veteran's myasthenia gravis has not been shown to have either begun during or have otherwise been caused by his military service.


CONCLUSION OF LAW

Criteria for service connection for myasthenia gravis have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In October 2009, the Veteran filed a claim seeking service connection for myasthenia gravis, which he maintains is secondary to his presumed exposure to herbicide agents in Vietnam.  Myasthenia gravis is defined as "a disorder of neuromuscular function due to the presence of antibodies to acetylcholine receptors at the neuromuscular junction; clinically there is fatigue and exhaustion of the muscular system with a tendency to fluctuate in severity and without sensory disturbance or atrophy.  The disorder may be restricted to a muscle group or become generalized with severe weakness and, in some cases, ventilatory insufficiency.  It may affect any muscle of the body, but especially those of the eye, face, lips, tongue, throat, and neck." Dorland's Illustrated Medical Dictionary, 1085 (28th ed., 1994).

The Veteran served on active duty in the United States Marine Corps from August 1966 to February 1970, including a year in Vietnam from February 1967 to February 1968.  Based on his service in Vietnam, he is presumed to have been exposed to herbicides such as Agent Orange.  However, the Board notes that the mere exposure to Agent Orange alone does not create a permanent disability for which compensation may be granted.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this presumption are: 
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy ; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In this case, the Veteran is diagnosed with myasthenia gravis, which is not a disease included on the list of diseases associated with herbicide exposure under the regulations.  38 C.F.R. § 3.309(e).  The list of diseases enumerated in § 3.309(e) as presumptively caused by herbicide exposure is exclusive.  Since myasthenia gravis is not on the exclusive list, it is not considered to be presumptively related to his presumed herbicide exposure during service.  See id.  Furthermore, no credible evidence in the record supports the Veteran's assertion that his myasthenia gravis is secondary to his presumed exposure to Agent Orange.  

Therefore, the record does not establish the Veteran's current disability of myasthenia gravis is related to his presumed exposure to herbicides in Vietnam, and the Board must consider whether service connection is warranted on a direct basis.

Service treatment records were reviewed, but fail to describe any complaints of, or any treatment for, myasthenia gravis while the Veteran was in service.  At enlistment in June 1966 the Veteran was examined and found to be in sound, normal condition.  The Veteran was also found to be in normal condition at his separation physical in February 1970, and the examining medical professional specifically noted the Veteran had normal muscle strength in upper and lower extremities.

Private and VA medical treatment records were also reviewed.  An August 2008 private hospital record notes that the Veteran likely had myasthenia gravis.  It was noted that he had right eye ptosis for one month that then resolved.  He also noticed occasional slurred speech.  In January 2010, he was brought to the emergency room at the same private hospital with increasing shortness of breath and weakness.  He stated that 18 months prior he had trouble with ptosis and slurring of speech and was diagnosed with myasthenia gravis.  A VA examination in January 2011 addressing psychiatric disabilities also notes a past medical history of myasthenia gravis.  These records do not reveal that the Veteran sought treatment for symptoms of myasthenia gravis until 2008, nearly forty years after he separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  While this factor is not dispositive, in this case the Board finds the Veteran's prolonged delay in seeking treatment for his disorder is probative evidence that the disease did not onset during or shortly after service.  Instead, the treatment records from both private and VA medical professionals indicate that the Veteran was first diagnosed with myasthenia gravis in 2008.  Therefore the medical records do not establish the Veteran had myasthenia gravis before 2008, almost forty years after he separated from service.

As a lay person, the Veteran is considered to be competent to report what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran could describe experiencing symptoms such as weakness of voluntary muscles, fatigue, or difficulty breathing.  However, at no point has the Veteran specifically alleged that his symptoms began during, and have continued since, his time in active military service.  Instead, the record reflects the Veteran first reported these symptoms in 2008.  As such, the lay evidence of record also does not establish that the Veteran had myasthenia gravis at any time before 2008.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as myasthenia gravis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  
As discussed above the Veteran's disease was not diagnosed until 2008, thirty-eight years after his separation of service.  As such presumptive service connection does not apply.

The record does not establish the Veteran's currently diagnosed myasthenia gravis either began during or was otherwise caused by his active military service.  Myasthenia gravis is not one of the listed diseases associated with exposure to herbicides in Vietnam.  Furthermore the Veteran did not develop the disease until nearly forty years after he separated from service.  As such the Veteran's claim for service connection for myasthenia gravis is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in November 2009, which informed the Veteran of all the elements required by the Pelegrini II court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

Additionally, the Veteran initially requested a hearing and a hearing was scheduled.  The Veteran was unable to attend his scheduled hearing date, and then voluntarily withdrew his hearing request.  38 C.F.R. § 20.702(e).

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, there is no indication that the Veteran's disability or symptoms may be associated with his service other than his assertions that his myasthenia gravis is the result of his presumed exposure to herbicides.  Furthermore no medical records even suggest that the Veteran's theory might be plausible.  As the Veteran's assertion was not supported by any evidence of record, his statement alone does not trigger the VA's duty to provide any examination with an opinion.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




ORDER

Service connection for myasthenia gravis is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


